Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 1 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 2 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 3 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 4 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 5 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 6 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 7 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 8 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                    Management Agreement Page 9 of 10
Case 19-01326-hb   Doc 25-4 Filed 09/06/19 Entered 09/06/19 10:14:17   Desc
                   Management Agreement Page 10 of 10
